Citation Nr: 0709354	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a staph infection.

2.  Entitlement to service connection for a "crushed" foot 
injury.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
skin disorder of the face, now claimed as a staph infection.

4.  Entitlement to an effective date prior to November 23, 
2005 for the assignment of the 100 percent rating for the 
service-connected pulmonary asbestosis, to include the 
propriety of the noncompensable rating from June 10, 2002 to 
November 25, 2003, and the propriety of the 30 percent rating 
assigned from November 26, 2003, to November 22, 2005.  

5.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disabilities of muscle weakness and 
atrophy, loss of balance, memory loss and headaches, claimed 
as due to VA's lack of proper care/VA negligence in 
prescribing incorrect medication(s).

6.  Entitlement to an increased rating for the service-
connected residuals of a third degree burn on the dorsum of 
the right foot, status post skin graft, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1951 to March 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2003 and April 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The February 2003 rating decision granted service connection 
for asbestosis, and assigned an initial noncompensable 
rating, effective from June10, 2002.  That rating decision 
also denied service connection for a crushed foot, and a skin 
disability, and increased the noncompensable evaluation to 10 
percent for the service-connected residuals of a 3rd degree 
burn at the dorsum of the right foot.  

The veteran's Notice of Disagreement, received at the RO in 
April 2003, expressed disagreement with "asbestosis, foot 
injury and staph infection."  The RO thereafter issued a 
Statement of the Case (SOC) in June 2003.  The SOC addressed 
the issue of "crushed foot" but did not address the issue 
of entitlement to a rating in excess of 10 percent for the 
service-connected burn residuals of the dorsum of the right 
foot.  The veteran clearly indicated, however, that his 
representative mistakenly referred to the veteran's burn 
residuals of the right foot as a "crushed foot injury" 
which was clearly an inadvertent mistake.  Despite the 
veteran's clarification, the RO continued to develop the 
appeal for service connection for a crushed foot and did not 
address the veteran's disagreement with the 10 percent rating 
assigned for the service-connected residuals of a burn at the 
dorsum of the right foot.  

With regard to the veteran's claim of service connection for 
a skin disability, it is apparent that the RO must have 
reopened the veteran's previously denied claim of service 
connection for a skin disability of the face, as evidenced by 
the Statement of the Case which addressed the issue on the 
merits.  However, the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that even if an RO 
makes an initial determination to reopen a claim, the Board 
must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  

During the course of the appeal, the RO issued a rating 
decision dated May 2005 which increased the initial 
noncompensable rating for the service-connected pulmonary 
asbestosis to 30 percent, effective from November 26, 2003.  
In that regard, the Board points out that the May 2005 and 
subsequently issued rating decisions reflect the effective 
date of the increase to 30 percent as October 26, 2003, not 
November 26, 2003.  This is apparently an inadvertent 
mistake, as the May 2005 SSOC and the November 2006 SOC both 
clearly explain that the effective date assigned for the 30 
percent rating was November 26, 2003, and not October 26, 
2003, based on medical findings dated November 26, 2003.  

In any event, as the increase to 30 percent was not a 
complete grant of benefits, the issue remained in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Then, in a 
December 2005 rating decision, the RO further increased the 
rating for the service-connected pulmonary asbestosis to 100 
percent, effective from November 23, 2005.  The veteran 
disagreed with the effective date for the 100 percent rating, 
arguing that the initial non-compensable rating and the 
increase to 30 percent were based on VA testing that did not 
detect the severity of the disability; and private treatment 
records dated back to at least the date of claim show that a 
100 percent rating was warranted since that time.  

The April 2004 rating decision denied the veteran's claims 
for compensation pursuant to 38 U.S.C.A. § 1151 due to 
additional disabilities of memory loss, muscle weakness, loss 
of balance and left bicep atrophy.  The veteran argues that 
these disabilities were caused by the negligent lack of 
proper care by a VA doctor at a VA facility in October 2003.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

The issues of entitlement to compensation for additional 
disabilities of memory loss, muscle weakness, loss of balance 
and left bicep atrophy pursuant to 38 U.S.C.A. § 1151 and 
entitlement to an increased rating, in excess of 10 percent, 
for the service-connected 3rd degree burn residuals of the 
dorsum of the right foot are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current chronic staph infection that is of 
service origin.  

2.  The veteran did not suffer a crush injury to his foot 
during service, or after service, nor does the veteran assert 
such.

3.  In a December 1965 decision, the RO denied service 
connection for a skin disability on the face.  A notice of 
disagreement was not received within the subsequent one-year 
period.

4.  Evidence submitted since the RO's December 1965 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

5.  An increase in the service-connected asbestosis was 
factually ascertainable on November 26, 2003, as that is the 
first day on which the veteran was first shown to meet the 
criteria for a 100 percent rating for asbestosis based on a 
computerized tomography (CT) scan indicating pulmonary 
hypertension.

6.  Pulmonary function tests and chest x-rays between the 
date the veteran's claim was received and the November 2003 
VA diagnostic testing failed to demonstrate that the 
veteran's asbestosis was of the severity to warrant a 
compensable rating.  


CONCLUSIONS OF LAW

1.  A current chronic staph infection, if any, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A crushed foot injury, if any, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The RO's December 1965 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has not been received since the 
RO's December 1965 rating decision; thus, the claim of 
service connection for a skin disability of the face is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

5.  The criteria for the assignment of a 100 percent rating 
for the service-connected pulmonary asbestosis have been met 
since November 26, 2003, but no earlier; the criteria for the 
assignment of a compensable rating prior to November 26, 
2003, have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. §§ 3.400, 4.1, 4.2, 4.6, 4.97, Diagnostic Code 6833 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was done.  Additionally, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In August 2002, January 2004, and August 2004 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of detailed June 2003, October 2005 and November 2006 
statements of the case (SOCs) and May 2005, July 2005, and 
February 2006 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore find that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the SOCs contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2006).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, 444 F.3d at 1333.

Although the veteran was not provided additional notice 
following the United States Court of Appeals for Veterans 
Claims' (Court) decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Board finds that the August 2002, January 2004, 
and August 2004 notices clearly advised the veteran of the 
evidence needed to reopen his claim of entitlement to service 
connection for skin disability of the face.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more notice and assistance 
regarding development of the veteran's claims.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom., 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Because the claims 
for service connection are being denied, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  As to the 
downstream issue of effective date for the assignment of the 
100 percent rating for the service-connected pulmonary 
tuberculosis, the Board notes that the veteran was notified 
specifically regarding this particular issue of effective 
date.  

II.  Service Connection

The veteran asserts that he currently has a chronic staph 
infection on his face that is of service origin.  The veteran 
also seeks a higher rating for the service-connected burn 
residuals on his right foot; however, the veteran's 
representative mistakenly claimed service connection for a 
crushed foot injury.  Although the veteran has repeatedly 
indicated that this was a mistake, the RO continued to 
develop this claim and it is now on appeal before the Board.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Staph Infection

A careful review of the veteran's service medical records 
show that he was treated for a 3rd degree burn of the dorsum 
of the right foot in May 1952.  The area was initially 
dressed with sterile boric acid strips, sheet wadding, and 
ace bandage pressure.  The veteran was placed on penicillin.  
Dressings were removed a week later and some necrotic slough 
was noted in the center of the area, but it was thought that 
grafting would not be necessary.  Treatment continued with 
daily dressings of chlorophyll ointment; however, crusting 
persisted and the veteran was put on hot boric acid soaks 
three times daily.  By the second week of June 1952, it was 
evident that skin grafting was needed.  This was performed 
and the veteran was again placed on penicillin.  By the end 
of June, daily dressings were discontinued and the veteran 
was returned to duty in mid July.  There was no evidence of a 
staph infection in the area of the right foot.  

With regard to the veteran's face, the service medical 
records reveal that the veteran was treated for complaints of 
cold sores on his chin and sores on his face in August 1954.  
No chronic facial skin infection was noted in service.  The 
veteran discharge examination was negative for complaints, 
findings or diagnosis of a staph infection of the face, or 
otherwise.  

Post service medical records are likewise negative for any 
staph infection related to the skin.  After a careful review 
of the record, the Board finds that there are only two post-
service references to staph infections.  First, a VA 
outpatient annual examination report noted that the veteran 
reported a past history of Staphylococcus aureus septicemia 
in the early 1970's related to a right clavicle bone 
fracture.  Also, a December 2003 private lab report noted 
that a sputum respiratory culture revealed Staphylococcus 
aureus in the sputum.  There is no indication that the 
veteran had a chronic staph infection of the face.  

There is no evidence of record, other than the appellant's 
contentions, that he has a current chronic staph infection 
affecting his skin that is related to any disease or injury 
incurred in or aggravated by service.  As the appellant is 
not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Although the veteran is competent to report symptoms, such as 
boils and itching on the facial area, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether his skin 
irritation(s) are due to a staph infection incurred in or 
aggravated by service.  As previously observed, the service 
medical records are entirely negative for findings of a 
chronic staph infection on the veteran's face or other part 
of the body.  

As noted above, the service medical records reveal that the 
veteran was treated in service with penicillin after he 
burned his foot.  At no time was a chronic staph infection 
demonstrated during service.  Moreover, the first evidence of 
a staph infection, per the veteran's reported history, comes 
nearly 15 years after service, in 1970, that was related to a 
fractured right clavicle.  

The treatment records in the claims file do not show 
diagnosis of or treatment for a current chronic staph 
infection of the skin, or otherwise that has any relationship 
whatsoever to any event in service.  

Thus in sum, the service medical records show treatment for 
acute infection after a burn on the veteran's right foot 
which ultimately necessitated a skin graft; however, no 
chronic residual infection, staph, or otherwise, was 
diagnosed during service.  Likewise, no staph infection of 
the face of a chronic nature was diagnosed after service.  
Any staph infection shown after service is not shown to be of 
service origin.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a staph 
infection has not been established.  Although there were a 
couple of references to complaints of sores on the veteran's 
face during service in August 1954, the record does not 
indicate that this constituted the onset of a chronic staph 
infection, particularly given the lack of follow-up history 
or ongoing continuous treatment for a staph infection.  
Additionally, the service medical records do not reflect that 
the veteran's burn residuals resulted in a chronic staph 
infection.  Moreover, service connection has already been 
established for the residuals of the in-service third degree 
burn of the right foot.  

Therefore, it cannot be found that the veteran currently has 
a chronic staph infection that had its onset during service, 
and service connection cannot be awarded.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a staph infection.

Crushed Foot

The service medical records are entirely negative for 
findings of a crushed foot injury during service.  Likewise, 
the post service medical records are entirely negative for 
findings of a crushed foot injury.  As noted above, the 
veteran has explained, in a statement received at the RO in 
April 2003, that his representative mistakenly claimed 
service connection for a crushed foot injury.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Under 38 U.S.C.A. §§ 1110 and 1131, it is essential 
that there be a current disability in order to establish 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent proof of a current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In this case, there is no medical evidence establishing a 
current crushed foot injury for which service connection may 
be established.  Thus, the preponderance of the evidence is 
against a finding service connection and the claim must be 
denied. 

The Board points out, however, that service connection has 
already been established for the veteran's 3rd degree burn 
residuals, and, as noted in the REMAND section of this 
document, it appears that the veteran and his representative 
were in disagreement with the rating assigned for that 
disability, not the denial of a crush injury to the foot.  

III.  New and Material Evidence-Skin Disability

In a December 1965 decision, the RO denied service connection 
for a skin disability of the face.  The basis of the denial 
was that there was no record of treatment for a chronic skin 
disease in service and the condition of localized 
neurodermatitis in seborrhoico, found on examination in 1965, 
was not related to service.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that he has a chronic skin 
disorder that was incurred during service.  

Additional evidence has been added to the record, including a 
July 2001 VA annual examination report which shows that the 
veteran had an inactive sebaceous gland behind his left ear 
which drained intermittently.  

Other evidence added to the claims file includes the 
veteran's statements that he developed a staph infection on 
his left cheek during service.  The veteran further asserts 
that he went to sick call and was treated for the infection 
with pills that turned out to be female hormones which made 
his breasts grow.  The veteran also asserts that the 
penicillin which was prescribed for the burned foot residuals 
in 1952 helped clear up the infection on his face; however, 
the infection re-appeared in 1958, and again in 1971.  

Prior unappealed decisions are final; however, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran did not have a chronic skin 
disorder on his face during service, and that the diagnosis 
of localized neurodermatitis in seborrhoico was first noted 
several years after discharge from service, and was not of 
service origin.  The December 1965 RO decision is final.  38 
U.S.C.A. § 7105.  

As noted above, since the prior final decision, evidence has 
been added to the claims file.  The additional evidence of 
record consists of a VA examination revealing a sebaceous 
gland behind the left ear, and multiple statements from the 
veteran asserting that he developed a skin infection on his 
face during service which cleared up with antibiotics, but 
which returned in 1958 and again in 1971.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  In other words, it does not establish 
that the veteran had a skin infection during service, or that 
a current skin disorder on the veteran's face, if any, is of 
service origin.  Thus, the evidence does not provide 
competent evidence of an in-service skin infection on the 
veteran's face, or competent evidence of a current skin 
infection on the face that is chronic in nature.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether a current skin 
disability of the face, if any, was present during service or 
as a result of service.  As previously observed, the service 
medical records are entirely negative for findings of a 
chronic skin disability on the veteran's face.

In sum, the additional evidence is cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial of the claim.  It duplicates evidence previously of 
record.  It does not have any bearing on the previous 
findings of no in-service chronic skin disorder of the face, 
and no relationship between any current skin disorder of the 
face and service.  In other words, the additional evidence 
added to the record does not provide any medical basis to 
relate the veteran's current skin disorder of the face, if 
any, to service.  Rather, the evidence added to the record 
shows that the veteran currently complains of a recurrent 
skin disorder of the face, which he believes is of service 
origin.  This evidence does not have any bearing on a nexus 
between any current skin disorder of the face and service.  
In addition to the evidence being duplicative, the veteran's 
lay statements as to diagnosis or causation may not comprise 
material evidence.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

In sum, the veteran submitted irrelevant and duplicate 
evidence.  

Evidence submitted since the RO's December 1965 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's December 1965 
decision; thus, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


IV.  Earlier Effective Date for Increased Rating - Pulmonary 
Asbestosis

The general assignment of effective dates is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  
These provide, in pertinent part, that an effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  In a claim 
for increase, the effective date of an award shall be the 
earliest date as of which it is factually ascertainable an 
increase occurred, if the claim is received within one year 
from such date, otherwise, date of receipt of claim. 38 
U.S.C.A. § 5110(b)(2) (West 2002), 38 C.F.R. § 3.400(o) 
(2006).

The veteran asserts that an effective date earlier than 
November 23, 2005, is warranted for his 100 percent 
evaluation for his service-connected asbestosis.  He 
maintains that his 100 percent evaluation should be effective 
at least as early as November 26, 2003, the date of the 
previous VA examination with pulmonary function testing 
(PFT).  The veteran maintains that the results from previous 
VA PFTs dated in January 2003 and November 2003 were 
incomplete and/or inaccurate, because he was unable to 
complete the testing due to breathing problems at those 
times.  Indeed the record reflects that the veteran was 
unable to complete PFT in January 2003 because he rapidly 
became vertiginous while breathing into the machine.  
Likewise, PFTs performed in November 2003, in conjunction 
with his hospitalization for acute bronchitis reveal that the 
veteran was unable to produce acceptable and reproducible 
spirometry data due to his cough.  

Historically, service connection for asbestosis was granted 
in a February 2003 rating decision.  An initial 
noncompensable rating was assigned, effective from June 10, 
2002, the date of receipt of the veteran's claim.  The 
medical evidence of record at the time of the February 2003 
rating decision included a private x-ray report from October 
2001 which revealed pleural and parenchymal abnormalities 
consistent with pulmonary asbestosis and bilateral 
subsegmental atelectasis.  Additionally, as noted above, a 
January 2003 VA examination report indicated that the veteran 
was unable to complete PFT, and his oxygen saturation was 
measured at 92.  The diagnosis was pulmonary asbestosis, 
established by radiologic changes and history of exposure 
during service.  

The veteran's service-connected pulmonary asbestosis is 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6833, based 
on the General Rating Formula for Interstitial Lung Disease.  
Under these criteria, there are two factors used to determine 
the proper evaluation.  The factors include the Forced Vital 
Capacity (FVC) and the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)).

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 100 percent rating where Forced Vital 
Capacity (FVC) is less than 50 percent predicted; or, where 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) is less than 40 percent 
predicted; or, where the maximum exercise capacity is less 
than 15 ml/kg/minute oxygen consumption with 
cardiorespiratory limitation; or, where cor pulmonale or 
pulmonary hypertension, is present; or, where the veteran 
requires outpatient oxygen therapy.

A 60 percent rating is warranted where the evidence shows FVC 
of 50 to 64 percent predicted; or, DLCO (SB) of 40 to 55 
percent predicted; or, maximum exercise capacity of 15 to 20 
ml/kg/minute oxygen consumption with cardiorespiratory 
limitation.  A 30 percent rating is warranted where the 
evidence shows FVC of 65 to 74 percent predicted; or, DLCO 
(SB) of 56 to 65 percent predicted.  A 10 percent rating is 
warranted where the evidence shows FVC of 75 to 80 percent 
predicted; or, DLCO (SB) of 66 to 80 percent predicted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In this case, because the medical evidence of record did not 
contain the necessary data to establish entitlement to a 
compensable rating at the time of the grant of service 
connection, a noncompensable rating was assigned.  

In October 2003, the veteran complained that his breathing 
was becoming more difficult.  A new chest x-ray and PFTs were 
ordered.  A November 2003 chest x-ray revealed that the 
veteran's lungs were hyperinflated.  There was no evidence of 
infiltrate, effusion or vascular congestion.  A computerized 
tomography (CT) scan of the thorax revealed mild 
centrilobular emphysema.  There was scarring seen in the 
anterior segment of the right upper lobe.  There were no 
pleural effusions.  There were no pleural plaques.  Limited 
images of the mediastinum demonstrated an enlarged pulmonary 
artery, measuring 3.6 cm in diameter.  There was no 
pericardial effusion.  The impression was no evidence of 
asbestosis or asbestos related lung or pleural abnormalities; 
however, the study was done with high resolution technique 
and not all lung parenchyma were evaluated.  The impression 
also included enlarged pulmonary artery, consistent with 
pulmonary arterial hypertension.  

PFTs from November 2003 revealed an FVC of 69.3, and 70.3 
after bronchodilator.  DLCO-SB was increased.  The 
interpretation was that the FVC was mildly reduced.  The 
examiner noted that the veteran was unable to produce 
acceptable and reproducible spirometry data due to his cough.  

A December 2003 private chest x-ray revealed that the veteran 
had low lung volumes with elevated left lung base.  
Examination report dated in December 2003 noted acute 
bronchitis.  The veteran subsequently developed pneumonia and 
was briefly hospitalized.  

VA examination of February 2004 revealed that the veteran's 
acute bronchitis had resolved, as examination of the lungs 
revealed good air movement, normal symmetric breath sounds, 
no rales, rhonchi or wheezes.  Expiratory phase was within 
normal limits.  PFTs revealed mild-to-moderate restriction, 
with the FVC at 58 percent of predicted, and 65 percent 
predicted after bronchodilator.  The examiner noted that the 
DLCO was not clinically indicated at that time.  

VA examination in November 2005 revealed that the lungs were 
clear; however, the PFTs confirmed the presence of severe 
restrictive lung disease, with an FVC of 46 percent 
predicted, after bronchodilator.  

Based on the above clinical data, the Board finds that the 
veteran's service-connected asbestosis meets the criteria for 
the assignment of a 100 percent rating on November 26, 2003, 
but no earlier.  As noted above, the General Rating Formula 
for Interstitial Lung Disease (Diagnostic Codes 6825 through 
6833) provides for the assignment of a 100 percent rating 
where Forced Vital Capacity (FVC) is less than 50 percent 
predicted, or; where the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)) is 
less than 40 percent predicted, or; where the maximum 
exercise capacity is less than 15 ml/kg/minute oxygen 
consumption with cardiorespiratory limitation, or; where cor 
pulmonale or pulmonary hypertension, is present or; where the 
veteran requires outpatient oxygen therapy.

In this case, the PFTs do not show the FVC of less than 50 
percent predicted until the November 2005 examination.  As 
noted above, however, the computerized tomography (CT) scan 
of November 26, 2003, noted the presence of pulmonary 
hypertension, which also warrants the assignment of a 100 
percent rating under Diagnostic Code 6833.  Given the 
veteran's assertions that his PFTs were inaccurate due to the 
severity of his illness, as well as a finding of pulmonary 
hypertension in November 2003, the Board finds that an 
earlier effective date of November 26, 2003, should be 
assigned for the grant of the 100 percent schedular rating in 
this case.  

The Board also notes that this appeal involves an initial 
rating from the grant of service connection.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (Distinguishing between a 
veteran's dissatisfaction with the initial rating assigned 
following the grant of service connection, and a claim for an 
increased rating for a service-connected condition.  In the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.).  Thus, the Board must 
also consider the rating for the time period from June 10, 
2002 to November 25, 2003.  

The veteran argues that a compensable rating is also 
warranted for the time period prior to November 2003 because, 
in essence, the fact that he was unable to provide accurate 
PFT results due to the severe status of his pulmonary 
asbestosis, on its face, should be proof that a compensable 
rating was warranted.  The Board does not doubt the sincerity 
of the veteran, or his belief that he is entitled to a 
compensable rating prior to November 2003; however, the Board 
is bound by the laws and regulations governing VA, and, in 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Although the 
veteran is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this case, the veteran's assertion that he was entitled to a 
compensable rating prior to November 2003 is simply not 
supported by the available objective medical evidence of 
record.  It was not until November 26, 2003, that it was 
factually ascertainable, based on the evidence in the claims 
file, that a compensable rating was warranted.  

Thus, in sum, the evidence indicates that an effective date 
of November 26, 2003, is warranted for the assignment of a 
100 percent rating; however, a noncompensable rating is 
warranted for the time period prior to that date.  When 
reviewing the evidence, none of the objective findings 
warrant the assignment of a compensable rating prior to 
November 2003.  Thus, the RO's assignment of a noncompensable 
rating prior to November 26, 2003, was proper.  







	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a staph infection is denied.  

Service connection for a crushed foot injury is denied.  

The application to reopen the claim of service connection for 
a skin disability of the face is denied.

An effective date of November 26, 2003, but no earlier, for 
the service-connected pulmonary asbestosis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A compensable rating for the service-connected pulmonary 
asbestosis prior to November 26, 2003, is denied.  


REMAND

38 U.S.C.A. § 1151 Claims

The veteran asserts that he has suffered from muscle weakness 
and atrophy, loss of balance, memory loss and headaches, 
claimed as due to VA's lack of proper care/VA negligence in 
prescribing gemfibrozil.

The record reflects that the veteran presented for a follow-
up to asbestosis treatment at a VA primary care clinic in 
October 2003.  The veteran reported that his PFTs from two 
years earlier were unsuccessful because he was unable to take 
a deep breath and blow into the tube, and this resulted in a 
noncompensable rating for the service-connected pulmonary 
asbestosis.  In light of the veteran's assertions, additional 
PFTs were ordered.  It is unclear as to why that examiner 
also noted that the veteran had dyslipidemia, and started the 
veteran on gemfibrozil, 600 mg, taken twice per day to lower 
triglycerides.  

The veteran maintains that as a result of taking the 
prescribed gemfibrozil, he developed a severe reaction of 
muscle weakness, total body soreness, memory loss, headaches, 
and atrophy.  The veteran further maintains that compensation 
is warranted pursuant to the provisions of 38 U.S.C.A. § 1151 
because of additional disabilities due to lack of proper care 
by the VA doctor's negligence in prescribing the medication.  

The record further reflects that the veteran was treated at a 
private hospital in December 2003.  He presented to the 
emergency room with fever and weakness, and was ultimately 
diagnosed with acute bronchitis.  He reportedly had 
experienced this weakness for several days.  On the day of 
admission, the veteran had difficulty getting up after his 
left leg went out.  The veteran also presented with an 
increasing cough that was productive which created a degree 
of discomfort.  The veteran also reported feeling dyspneic, 
but without additional discomfort in terms of heaviness or 
pressure.  The examiner felt that additional testing was 
warranted, given the potential for increased deterioration 
given the underlying chronic lung disease.  

An April 2006 private examination report indicates that the 
veteran's December 2003 hospital workup revealed 
rhabdomyolisis.  The veteran reported that his muscles have 
become much weaker since the initial episode in December 
2003.  On examination, the veteran was areflexic, with 
significant distal muscle atrophy, some proximal too.  
Further diagnostic testing revealed an abnormal study.  There 
was electrodiagnostic evidence of sensorimotor, length 
dependent, polyneuropathy, affecting lower extremities worse 
than upper.  There was no electrodiagnostic evidence of 
myopathy or plexopathy.  

The veteran maintains that the additional disability 
described above is due to the lack of proper care by the VA 
doctor who prescribed the gemfibrozil to lower the veteran's 
triglycerides.  

The provisions 38 U.S.C.A. § 1151 state, where a veteran has 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, compensation shall be awarded in the same manner as if 
such disability, aggravation, or death were service-
connected.  For claims filed on or after October 1, 1997, a 
claimant must show fault or negligence in medical treatment.  
Specifically, the veteran must show that he suffered from an 
additional disability, which was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
In the alternative, the veteran must show that he suffered 
from additional disability which was caused by VA hospital 
care, medical or surgical treatment or examination; and that 
the proximate cause of the additional disability was an event 
which was not reasonably foreseeable.

The RO denied the veteran's claim because the evidence of 
record did not show that the veteran had any adverse reaction 
to the gemfibrozil and the record did not reflect that the 
veteran's acute bronchitis and dyspnea diagnosed in December 
2003 was not related to the gemfibrozil.  The RO did not, 
however, address the fact that, despite the diagnoses of 
bronchitis and dyspnea, the veteran presented to the 
emergency room in December 2003 with a chief complaint of 
muscle weakness and fever.  In other words, the veteran's 
acute bronchitis and dyspnea, alone, may have had nothing to 
do with taking gemfibrozil; however, the RO never considered 
the veteran's complaints of muscle weakness reported on 
admission.  Given the current evidence of polyneuropathy, and 
the complaints of muscle weakness, the Board finds that the 
veteran's contentions must be addressed by a medical 
professional.  

The record is lacking a competent medical opinion as to the 
etiology of the veteran's polyneuropathy, including whether 
it is, as likely as not, related to the complaints of muscle 
weakness after taking gemfibrozil in late 2003.  In light of 
the fact that the veteran began complaining of muscle 
weakness in close proximity to taking the gemfibrozil, and 
given the current diagnosis of polyneuropathy, the Board 
finds that the veteran should be examined, to determine 
whether the veteran has additional disability which was 
caused by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or, whether he has additional disability 
which was caused by VA hospital care, medical or surgical 
treatment or examination; the proximate cause of which was an 
event which was not reasonably foreseeable.

Although the RO's assumption may very well be true, it is 
well-established that neither the RO nor the Board, or other 
laypersons, can render opinions requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Like the Board, the 
RO must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision.  
Id.  The Board is currently unable to find competent medical 
authority in the claims file to render a final decision in 
this case.  

Increased Rating-3rd Degree Burn Right Foot

In a December 1965 rating decision, service connection for 
residuals of 3rd degree burns of the dorsum of the right foot 
was granted and an initial noncompensable rating was 
assigned, effective from September 24, 1965.  

In a February 2003 rating decision, the RO assigned an 
increased rating of 10 percent for the service-connected 
residuals of 3rd degree burns on the dorsum of the right 
foot, effective from June 10, 2002.  In a Notice of 
Disagreement, received at the RO in April 2003, the veteran 
specifically disagreed with the "foot injury."  In a 
handwritten statement from the veteran, received with the 
Notice of Disagreement, the veteran explained that his 
representative mistakenly added the issue of service 
connection for a "crushed foot" to his claim.  

In light of the foregoing, the Board finds that, logically, 
the disagreement with the "foot injury" refers to a 
disagreement as to the assigned 10 percent rating for the 
service-connected residuals of a 3rd degree burn residuals of 
the dorsum of the right foot, not the denial of service 
connection for a crushed foot.  

The RO has not yet issued a Statement of the Case as to the 
issue of entitlement to a rating in excess of 10 percent for 
the service-connected residuals of a 3rd degree burn on the 
dorsum of the right foot.  

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2006).  In this regard, the Court has held that where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  After appropriate authority from the 
veteran, obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
claimed muscle weakness, headaches, 
memory loss and any other disabilities he 
contends are related to taking 
gemfibrozil, if any, not already 
associated with the claims file.  

2.  Schedule the veteran for an 
examination by an appropriate specialist, 
who has not previously been involved in 
the veteran's care, for an opinion as to 
the nature and extent of any "additional 
disability" attributable to taking 
gemfibrozil beginning in October 2003.  
The examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  The claims 
file must be made available to the 
examiner.  All necessary studies and/or 
tests for an accurate assessment should 
be conducted.  The specialist is 
requested to offer opinions as to the 
nature of any polyneuropathy, memory 
loss, headaches, muscle atrophy, and loss 
of balance, and whether it is at least as 
likely as not that the veteran suffered 
any additional disability as a result of 
being prescribed gemfibrozil by a VA 
medical provider for elevated 
triglycerides.  If the examiner 
determines that the medication did cause 
an additional disability, then the 
examiner should offer opinions on whether 
the evidence shows an event not 
reasonably foreseeable caused the 
additional disability and whether there 
was fault on VA's part, including whether 
the medication and dose were appropriate.  

3.  Provide the veteran with a Statement 
of the Case as to the issue of 
entitlement to a rating in excess of 10 
percent for the service-connected 
residuals of a 3rd degree burn on the 
dorsum of the right foot in accordance 
with 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 19.29, 19.30 (2006).  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO/AMC should return the claim 
to the Board for the purpose of appellate 
disposition.

4.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review the 
veteran's claims.  If any benefit sought 
on appeal remains denied, then the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


